Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 20, 2022

                                      No. 04-22-00718-CV

                     IN THE INTEREST OF J.C.M. AND R.M., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00503
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s
parental rights. Appellant’s brief was originally due to be filed on December 19, 2022.
On December 19, 2022, appellant filed a motion requesting an extension of time to file
her brief.

       The disposition of this appeal is governed by the standards set forth in Rule 6.2 of
the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this
appeal is required to be brought to final disposition within 180 days of the date the notice
of appeal is filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than
January 9, 2023. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.


       It is so ORDERED December 20, 2022.


                                                                    PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT